Case: 22-1319    Document: 18     Page: 1   Filed: 07/26/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    GREGORY JOSEPH PODLUCKY, KARLA SUE
                 PODLUCKY,
              Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1319
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01686-RAH, Judge Richard A. Hertling.
                  ______________________

                  Decided: July 26, 2022
                  ______________________

     GREGORY JOSEPH PODLUCKY, Colorado Springs, CO,
 pro se.

    KARLA SUE PODLUCKY, Colorado Springs, CO, pro se.

     KARA WESTERCAMP, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY.
Case: 22-1319     Document: 18     Page: 2    Filed: 07/26/2022




 2                                             PODLUCKY   v. US



                   ______________________

     Before MOORE, Chief Judge, LOURIE and STARK, Circuit
                           Judges.
 PER CURIAM.
     Gregory Joseph Podlucky and Karla Sue Podlucky ap-
 peal a decision of the United States Court of Federal
 Claims dismissing their complaint for lack of subject-mat-
 ter jurisdiction. Because the Podluckys did not file their
 complaint within six years of their claim’s accrual, we af-
 firm.
                        BACKGROUND
      This is the second case we have heard this year involv-
 ing Mr. Podlucky and his jewelry. Podlucky v. United
 States, No. 2021-2226, 2022 WL 1791065 (Fed. Cir. 2022)
 (non-precedential). We presume familiarity with the ear-
 lier case and recite only the facts necessary to resolve this
 case.
      In 2011, Mr. Podlucky pleaded guilty to tax evasion,
 mail fraud, and conspiracy to commit money laundering.
 United States v. Podlucky, No. CR 09-278, 2021 WL
 1124907, at *1 (W.D. Pa. Mar. 24, 2021) (W.D. Pa. Deci-
 sion). As part of his plea agreement, Mr. Podlucky agreed
 to forfeit “all pieces of gems and jewelry that were seized
 as evidence during the investigation and are currently in
 the possession of the United States . . . , with the exception
 of certain personal pieces to be agreed upon by the parties.”
 United States v. Podlucky, No. CR 09-278, 2017 WL
 3394142, at *1 (W.D. Pa. Jan. 13, 2017) (emphasis added).
     In 2017, Mr. Podlucky sought an order from the district
 court requiring the government to return certain personal
 pieces of jewelry. W.D. Pa. Decision, 2021 WL 1124907, at
 *5. The district court denied the request, holding there was
 not “any meeting of the minds between [Mr. Podlucky] and
 the Government as to the pieces to be returned.” Id. The
Case: 22-1319       Document: 18    Page: 3   Filed: 07/26/2022




 PODLUCKY   v. US                                           3



 Third Circuit affirmed. United States v. Podlucky, No. 21-
 2015, 2021 WL 5860751, at *1 (3d Cir. Aug. 24, 2021)
      In 2021, Mr. and Mrs. Podlucky sued the United
 States in the Court of Federal Claims, alleging that the
 government’s seizure of their jewelry was a taking in vio-
 lation of the Fifth Amendment. The Court of Federal
 Claims dismissed for lack of subject-matter jurisdiction.
 Among other reasons, it explained that the Podluckys’
 claim was barred by the six-year statute of limitations.
 Podlucky v. United States, No. 21-1686C, 2021 WL
 6058874, at *6 (Fed. Cl. Dec. 22, 2021) (citing 28 U.S.C.
 § 2501) (Federal Claims Court Decision). The Podluckys
 appeal. We have jurisdiction under 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
      We review the Court of Federal Claims’ dismissal for
 lack of subject-matter jurisdiction de novo. Trusted Inte-
 gration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
 Cir. 2011). The Court of Federal Claims did not err. The
 Podluckys allege that the taking of their jewelry occurred
 in 2006 and 2007. Federal Claims Court Decision, 2021 WL
 6058874, at *6. Yet they did not file their complaint until
 2021. A Tucker Act claim must be brought within six years
 of its accrual. 28 U.S.C. § 2501; Jones v. United States, 30
 F.4th 1094, 1100 (Fed. Cir. 2022). This requirement is ju-
 risdictional and not subject to equitable tolling. Young v.
 United States, 529 F.3d 1380, 1384 (Fed. Cir. 2008) (citing
 John R. Sand & Gravel Co. v. United States, 128 S. Ct. 750,
 753–57 (2008)). Because the Podluckys did not file their
 complaint within six years of the alleged taking, we affirm
 the Court of Federal Claims’ dismissal for lack of subject-
 matter jurisdiction.
                         AFFIRMED
                            COSTS
 Appellants shall bear costs.